Citation Nr: 1119800	
Decision Date: 05/23/11    Archive Date: 06/06/11

DOCKET NO.  09-22 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an effective date earlier than February 11, 2008, for the award of service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from July 1967 to July 1970.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision rendered by the St. Louis, Missouri Regional Office (RO) of the Department of Veterans Affairs (VA), which granted service connection for PTSD and assigned an effective date of February 11, 2008.


FINDINGS OF FACT

1.  On March 31, 1997, the RO received a claim of entitlement to service connection for PTSD.  

2.  The RO denied the Veteran's original claim for service connection for PTSD in a July 1997 rating decision because no stressor supporting a diagnosis of PTSD had been verified; the Veteran did not appeal the July 1997 rating decision.

3.  The Veteran filed an additional claim of service connection for PTSD in February 2008.  

4.  Relevant unit history and USAF attack records that were available to VA at the time of the original denial were received in November 2008 and confirm that the Veteran was at Long Binh at the time of an attack in February 1969.  

5.  Based in part upon these service department records which verified an in-service stressor, the RO granted service connection for PTSD in a December 2008 rating decision.






CONCLUSION OF LAW

The criteria for an effective date of March 31, 1997, but no earlier, for the grant of service connection for PTSD, have been met.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. §§ 3.156(c), 3.400 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In March 2008 the originating agency provided the Veteran with all required notice.  The Veteran had ample opportunity to respond prior to issuance of the December 2008 rating decision on appeal.

The Board also finds VA has complied with its duty to assist the Veteran in the development of the claim herein decided.  As explained below, a determination of the proper effective date for the award of service connection is based on when the claim for the benefit was received and when entitlement arose.  The record reflects that all evidence pertinent to these matters is of record.  There is no suggestion in the record that any additional evidence relevant to this issue is available.  No further development action is required.

Accordingly, the Board will address the merits of the claim on appeal.

Legal Criteria

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless specifically provided otherwise, the effective date of an award based on an original claim for service connection or a claim reopened after final adjudication, "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefore."  38 U.S.C.A. § 5110(a).  The implementing regulation clarifies this to mean that the effective date of an evaluation and an award of compensation based on an original claim or a claim reopened after final disallowance, "will be the date of  receipt of the claim or the date entitlement arose, whichever is the later."  38 C.F.R. § 3.400.

With a claim for service connection, the effective date of an award will be (1) the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service or (2) the date of receipt of claim or date entitlement arose, whichever is later.  38 C.F.R. §3.400(b)(2)(i).

The effective date of an award of disability compensation based on new and material evidence (other than service department records) received after a final disallowance shall be the date of receipt of the new claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(q)(1)(ii).  

Notwithstanding any other section in this part, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of this section.  Such records include, but are not limited to: (i) Service records that are related to a claimed in-service event, injury, or disease, regardless of whether such records mention the veteran by name, as long as the other requirements of paragraph (c) of this section are met; (ii) Additional service records forwarded by the Department of Defense or the service department to VA any time after VA's original request for service records; and(iii) Declassified records that could not have been obtained because the records were classified when VA decided the claim.  38 C.F.R. § 3.156(c)(1).

Paragraph (c)(1) of this section does not apply to records that VA could not have obtained when it decided the claim because the records did not exist when VA decided the claim, or because the claimant failed to provide sufficient information for VA to identify and obtain the records from the respective service department, the Joint Services Records Research Center, or from any other official source.  38 C.F.R. § 3.156(c)(2).

An award made based all or in part on the records identified by paragraph (c)(1) of this section is effective on the date entitlement arose or the date VA received the previously decided claim, whichever is later, or such other date as may be authorized by the provisions of this part applicable to the previously decided claim.  38 C.F.R. § 3.156(c)(3)

Analysis

The Veteran's original claim was received on March 31, 1997.  The Veteran submitted a stressor verification questionnaire in May 1997, indicating that the stressful incidents occurred between October 1968 and October 1969, while he was stationed Long Binh in Vietnam with "HQ Special Troops."  During a June 1997 VA examination, the Veteran reported that he served as a file clerk attached to the special troop headquarters and part of his job was to drive between Saigon and Long Binh.  He stated that he was exposed to enemy fire and saw a number of casualties during those drives.  The VA examiner diagnosed the Veteran as having PTSD related to his service in Vietnam.  The claim was denied in July 1997 because no stressor supporting a diagnosis of PTSD had been verified.  The Veteran did not timely appeal.

In February 2008, the Veteran filed a petition to reopen his claim of entitlement to service connection for PTSD.  Thereafter, unit history and USAF attack records were obtained in November 2008.  The records confirm that the Veteran was at Long Binh at the time of an attack in February 1969.  Based on this evidence, the RO acknowledged that the Veteran had been in combat conditions during service in Vietnam and, in December 2008, granted service connection, with an effective date of February 11, 2008, the date he submitted his petition to reopen.

A review of the December 2008 rating decision indicates that the basis for the grant of service connection was the unit history and USAF attack records.  The Board finds that these service department records would have been obtainable based on the Veteran's initial stressor questionnaire and statements made during his 1997 VA examination.  Together, these statements adequately provided the name of the Veteran's unit and the dates (which could have been broken down into smaller time increments) and location for his alleged stressors.  This was enough information to search related records and was in fact the date and location for which the RO initiated the search in 2008.  See 38 C.F.R. § 3.159(a)(2).

Based on the acquisition of service department records, the grant of service connection for PTSD must be made effective back to the date of receipt of the Veteran's original claim for benefits.  McGrath v. Gober, 14 Vet. App. 28, 35 (2000); see Lalonde v. West, 12 Vet. App. 377, 382 (1999)("[T]he effective date of an award of service connection is not based on the date of the earliest medical evidence demonstrating a causal connection, but on the date that the application upon which service connection was eventually awarded was filed with VA.").  Therefore, an effective date of March 31, 1997, but no earlier, for the award of service connection for PTSD is granted.


ORDER

An effective date of March 31, 1997, but no earlier, for the award of service connection for PTSD is granted.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


